Beck, J.
(After stating the foregoing facts.) We are of the opinion that the judgment complained of was the necessary result of the evidence submitted. The plaintiff in error contends that as he was a purchaser for value he obtained a title superior to that of the remaindermen under the first deed executed by Pleas Taylor, dated October 11, 1872. His contention is not sound. He derives title through the deed of March 4, 1890, from Pleas Taylor to Georgia Sanford, and is chargeable with notice of whatever recitals are contained in that deed affecting his title. The recitals -in the deed last mentioned, to the effect that the first deed from Pleas Taylor to Georgia Sanford was a part of a scheme to defeat certain claims, etc., and that the property conveyed was really the property oE Georgia Sanford, and that the former deed of Pleas Taylor was invoked, could not affect the rights of the parties under the first deed which the second deed purported to revoke and annul. See Howard v. Snelling, 32 Ga. 195. The second deed from Taylor to Georgia Sanford did not enlarge the estate of the latter beyond the terms of the first deed between these two parties, and the grantee in the deed from Georgia Sanford took no larger estate than that with which she was vested.
What we have said above rules .the controlling issue in this case. A question very similar to the one involved here was recently decided by this court in the case of Stubbs v. Glass, 143 Ga. 56 (84 S. E. 126).

Judgment affirmed.

'All the Justices concur, except Fisli, G. J., absent.